              Case 1:20-cv-03063-SAG Document 1 Filed 10/21/20 Page 1 of 3



      IN THE UNITED STATES DISTRICT COURT FOR THE DISTRICT OF MARYLAND


KENNETH WILLIAMS,                                        :
                                                                 Notice of Removal from the Circuit
         Plaintiff,                                      :       Court of Maryland
                                                                 for Baltimore City
v.                                                       :       Case No.: 24-C-20-004122 OT

NPC QUALITY BURGERS, INC.                                :

         Defendant.                                      :


                                      PETITION FOR REMOVAL

         Pursuant to 28 U.S.C. §1441(a), the Petitioner, NPC Quality Burgers, Inc., by and through

its counsel, Robert G. McGinley and The Law Offices of Robert G. McGinley, P.C., respectively

requests the removal of the above-captioned matter to this Honorable Court from The Circuit Court

of Maryland for Baltimore City, and as grounds therefor, states:

         1.       As set forth more fully below, removal is appropriate as this is a civil action wherein

complete diversity exists and the actual amount in controversy exceeds $75,000, exclusive of

interest and costs, this Honorable Court has jurisdiction over this matter pursuant to 28 U.S.C.

§1332.

         2.       At all times relevant to this action, Petitioner/Defendant, NPC Quality Burgers, Inc.’s

principal place of business was and continues to be in Kansas where it was incorporated. Upon

information and belief, Plaintiff, Kenneth Williams, resided and continues to reside in the State of

Maryland.

         3.       There are no additional proper Parties for whom consent is required for removal

under 28 U.S.C. §1446(b)(2)(A).
            Case 1:20-cv-03063-SAG Document 1 Filed 10/21/20 Page 2 of 3



       4.      This Petition for Removal is filed within thirty (30) days from Petitioner’s first notice

of Plaintiff’s lawsuit, and is therefore timely pursuant to 28 U.S.C. §1446(b).        Specifically, on

September 29, 2020, Plaintiff filed a Complaint in the Circuit Court of Maryland for Baltimore City.

A copy of Plaintiff’s Complaint is attached hereto as Exhibit A.

       5.      Pursuant to the Maryland Rules of Civil Procedure, Petitioner has filed an Answer

to Plaintiff’s Complaint and Notice of Removal with the Circuit Court of Maryland for Baltimore City.

Copies of Petitioner’s Answer and Notice of Removal are attached hereto as Exhibit B and are

incorporated herein by reference.

       6.      Concurrent with the filing of this Petition, Petitioner presents payment amount of

$400.00 for the filing fee as required by law.

       WHEREFORE, Petitioner respectfully requests to remove this action from the Circuit Court

of Maryland for Baltimore City to the United States District Court for the District of Maryland.

                                       Respectfully submitted,
                                       THE LAW OFFICES OF ROBERT G. McGINLEY, P.C.

                                        /S/ Robert G. McGinley
                                       Robert G. McGinley, 04642
                                       17251 Melford Boulevard
                                       Suite 200
                                       Bowie, MD 20715
                                       301/233-4871
                                       RMcginley@mcginleylaw.net
                                       Counsel for Defendant
         Case 1:20-cv-03063-SAG Document 1 Filed 10/21/20 Page 3 of 3




                                CERTIFICATE OF SERVICE

      I HEREBY CERTIFY that a copy of the foregoing was sent via electronic and regular mail,
postage prepaid, this 21st day of September, 2020, to:


Thomas C. Costello, Esq.
Matthew T. Holley, Esq.
Costello Law Group
409 Washington Avenue
Suite 410
Towson, MD 21204
Counsel for Plaintiff




                                    /S/ Robert G. McGinley
                                   Robert G. McGinley 04642
